Cite as 2022 Ark. 156
                   SUPREME COURT OF ARKANSAS
                                         No.   CV-22-5

                                                  Opinion Delivered:   September 22, 2022
 RANDY MYERS
                                APPELLANT PRO SE APPEAL FROM THE LINCOLN
                                          COUNTY CIRCUIT COURT; MOTION
 V.                                       TO SUPPLEMENT BRIEF
                                          [NO. 40CV-21-84]

 DEXTER PAYNE, DIRECTOR,        HONORABLE JODI RAINES DENNIS,
 ARKANSAS DEPARTMENT OF         JUDGE
 CORRECTION
                       APPELLEE AFFIRMED; MOTION TO
                                SUPPLEMENT BRIEF DENIED.


                                JOHN DAN KEMP, Chief Justice

       Appellant Randy Myers appeals the dismissal of his pro se petition for writ of habeas

corpus filed pursuant to Arkansas Code Annotated section 16-112-101 (Repl. 2016) in the

Lincoln County Circuit Court, the county where he is incarcerated. For reversal, Myers

argues that (1) the circuit court lacked jurisdiction; (2) his sentence was illegal; and (3) the

order facially illegal. Because his arguments on appeal fail to raise cognizable claims for

habeas relief, we affirm. We also deny his motion to supplement appellant’s brief-in-chief.

                                            I. Facts

       In May 2018, Myers entered a negotiated plea of no contest to one count of

conspiracy to commit rape and seven counts of possessing matter depicting sexually explicit

images involving a child. Myers was sentenced to 360 months’ imprisonment for conspiracy

to commit rape and 120 months’ imprisonment on each of four counts of possessing child
pornography. The sentences were imposed to run consecutively for an aggregate sentence of

840 months’ imprisonment or seventy years’ imprisonment. Suspended sentences of 120

months were imposed on each of the remaining three counts for possession of child

pornography. In exchange for Myers’s no-contest plea, twenty-three additional counts of

possession of child pornography were dismissed.1

       Subsequently, Myers filed a petition for writ of habeas corpus petition and asserted

the following claims for relief: (1) the arresting officer perjured himself, which deprived the

court of jurisdiction; (2) his sentence exceeded the presumptive sentence and was illegal; and

(3) the victim’s age did not appear on the sentencing order, which rendered the order facially

illegal. Myers also raised in his petition, but abandons on appeal, certain claims that there

was no proper chain of custody established for the evidence collected; that the trial judge

violated judicial ethics rules; and that he is innocent. See Anderson v. State, 2011 Ark. 461,

385 S.W.3d 214 (standing for the proposition that issues raised below but not argued on

appeal are abandoned). The circuit court dismissed Myers’s petition, and he filed a notice of

appeal. After the parties filed briefs in this matter, Myers filed a motion to supplement his

brief, and we now consider the motion with his appeal.

                                  II. Writ of Habeas Corpus


       1
         Following his conviction, Myers filed in the trial court a petition for postconviction
relief pursuant to Rule 37.1 of the Arkansas Rules of Criminal Procedure that was denied
by the trial court. The trial court’s order denying relief was affirmed by the Arkansas Court
of Appeals. Myers v. State, 2020 Ark. App. 16, 593 S.W.3d 29. Myers subsequently filed a
petition for writ of error coram nobis that was also denied by the trial court. The denial was
affirmed by this court. Myers v. State, 2021 Ark. 93, 621 S.W.3d 148.

                                              2
       On appeal, Myers makes the same arguments that he raised in his petition to the

circuit court. A circuit court’s decision on a petition for writ of habeas corpus will be upheld

unless it is clearly erroneous. Hobbs v. Gordon, 2014 Ark. 225, at 5, 434 S.W.3d 364, 367. A

decision is clearly erroneous when, although there is evidence to support it, the appellate

court, after reviewing the entire evidence, is left with the definite and firm conviction that a

mistake has been made. Id., 434 S.W.3d at 367.

                                       A. Applicable Law

       A writ of habeas corpus is proper when a judgment and commitment order is invalid

on its face or when a circuit court lacks jurisdiction over the cause. Finney v. Kelley, 2020 Ark.

145, at 3, 598 S.W.3d 26, 28. Jurisdiction is the power of the court to hear and determine

the subject matter in controversy. Id., 598 S.W.3d at 28. When the circuit court has personal

jurisdiction over the appellant and also has jurisdiction over the subject matter, the court

has authority to render the judgment. Id., 598 S.W.3d at 28.

       Pursuant to Arkansas Code Annotated section 16-112-103(a)(1) (Repl. 2016), a

petitioner for the writ who does not allege his or her actual innocence and proceed under

Act 1780 of 2001 must plead either the facial invalidity of the judgment or the circuit court’s

lack of jurisdiction and make a showing, by affidavit or other evidence, of probable cause to

believe that he or she is being illegally detained. Finney, 2020 Ark. 145, at 3, 598 S.W.3d at

28. Proceedings for the writ do not require an extensive review of the record of the trial

proceedings, and the circuit court’s inquiry into the validity of the judgment is limited to the

face of the commitment order. Id., 598 S.W.3d at 28–29. Unless the petitioner can show


                                                3
that the circuit court lacked jurisdiction or that the commitment order was invalid on its

face, there is no basis for a finding that a writ of habeas corpus should issue. Id., 598 S.W.3d

at 29. In habeas proceedings, an illegal sentence is one that exceeds the statutory maximum

sentence. See, e.g., Hobbs v. Turner, 2014 Ark. 19, at 12, 431 S.W.3d 283, 290.

                                      B. Claims for Relief

       Myers’s claim that the arresting officer perjured himself does not implicate the

jurisdiction of the trial court. See, e.g., Harkuf v. Kelley, 2021 Ark. 107, at 4, 622 S.W.3d 638,

641. The court’s jurisdiction to try the accused does not depend on the validity of the arrest.

Id., 622 S.W.3d at 641. A defendant, after being fairly tried in a court of competent

jurisdiction and found guilty, is not entitled to be set free on the basis of some flaw in the

manner of his arrest. Id., 622 S.W.3d at 641. Because circuit courts have subject-matter

jurisdiction to hear and determine cases involving violations of criminal statutes, the trial

court qualified as a court of competent jurisdiction to hear and determine Myers’s case.

Questions pertaining to whether there was some error in the investigation, arrest, or

prosecution of a criminal offense are not within the purview of a habeas corpus proceeding.

Wolfe v. Payne, 2021 Ark. 87, at 5, 622 S.W.3d 625, 629. To the extent that Myers is

challenging the credibility of the evidence presented in support of his conviction, habeas

proceedings are not a means to challenge the sufficiency of the evidence in that habeas

actions do not allow a petitioner to retry his case. Leach v. Kelley, 2020 Ark. 200, at 4, 600

S.W.3d 568, 570.




                                                4
       Next, Myers contends that the sentencing order is facially illegal because it does not

set forth the age of the intended victim. When a petitioner for habeas corpus relief does not

show that on the face of the commitment order there was an illegal sentence imposed, the

claim does not implicate the jurisdiction of the court to hear the case, and the claim is not

cognizable. Wade v. Payne, 2021 Ark. 116, at 3, 623 S.W.3d 568, 570. Here, there is no

jurisdictional requirement that an order sentencing a defendant for attempting to rape a

minor publish the age of the victim. Thus, we conclude that the failure to indicate the age

of a minor victim on a sentencing order does not render the order illegal on its face when

the sentence falls within the statutory range.

       For his third claim, Myers argues that his sentence is illegal because the sentence is a

departure from the presumptive sentence, as set forth in Arkansas Code Annotated section

16-90-804. This claim is unavailing in habeas proceedings. Myers’s sentence for conspiracy

to commit rape fell within the statutory maximum and was legal. Sexual intercourse with an

individual less than fourteen years of age is a Class Y felony. See Ark. Code Ann. § 5-14-

103(a)(3)(A) (Repl. 2013). Criminal conspiracy to commit a Class Y felony is a Class A felony.

See Ark. Code Ann. § 5-3-404 (Repl. 2013). The maximum sentence for a Class A felony is

thirty years’ imprisonment. See Ark. Code Ann. § 5-4-401(2) (Repl. 2013). Myers was

sentenced to 360 months’ imprisonment for conspiracy to commit rape, which is the

maximum statutory sentence for that crime. Myers’s consecutive sentences of 120 months’

imprisonment for each of four counts of possession of child pornography followed by

consecutive suspended sentences of 120 months for each of the three additional counts of


                                                 5
possession of child pornography, classified as Class C felonies, are likewise within the

maximum statutory penalties for the seven counts. See Ark. Code Ann. § 5-4-401(4) and § 5-

27-602(b)(1). This court does not look beyond the permitted statutory range of punishment

when a habeas petitioner has accepted a negotiated plea deal. Owens v. Payne, 2020 Ark. 413,

at 4, 612 S.W.3d 169, 172. Thus, we conclude that Myers’s sentences fall within the statutory

range of punishment for the crimes of conspiracy to commit rape and multiple counts of

possession of child pornography.

       Further, in his motion to supplement the brief, Myers reargues and expands upon the

allegations raised in his brief-in-chief, primarily focusing on challenging as illegal the

departure from the presumptive sentence and listing the mitigating factors that the trial court

should have considered. However, the allegations contained in the motion to supplement

fail to state a claim for habeas relief. Thus, we hold that the circuit court did not clearly err

when it denied and dismissed Myers’s habeas corpus petition.

       Affirmed; motion to supplement brief denied.

       Randy Myers, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Jason Michael Johnson, Ass’t Att’y Gen., for appellee.




                                               6